In the
 United States Court of Appeals
                For the Seventh Circuit
                           ____________

No. 02-4085
PERRY L. SCOTT, SR., MICHELLE M. SCOTT,
PHILLIP H. SCOTT, JR., et al.,
                                    Plaintiffs-Appellants,
                               v.

RODNEY L. EDINBURG and VILLAGE OF
GLENWOOD, a municipal corporation,
                                                Defendants-Appellees.
                           ____________
              Appeal from the United States District Court
         for the Northern District of Illinois, Eastern Division.
               No. 99 C 4766—John A. Nordberg, Judge.
                           ____________
      ARGUED MAY 14, 2003—DECIDED OCTOBER 9, 2003
                           ____________

  Before POSNER, RIPPLE and MANION, Circuit Judges.
  RIPPLE, Circuit Judge. Perry L. Scott, Sr. and other individ-
uals (collectively, “the plaintiffs”) brought this action on
behalf of the deceased Phillip Scott (“Mr. Scott”) in Illinois
state court. They claimed that Officer Rodney Edinburg
(“Officer Edinburg”) impermissibly had used deadly force
in attempting to arrest Mr. Scott. The defendants, Officer
Edinburg and his employer, the Village of Glenwood,
removed the case to federal court. The plaintiffs’ third
amended complaint alleged a violation of 42 U.S.C. § 1983
2                                                      No. 02-4085

based on an allegation of an illegal seizure in violation of
the Fourth Amendment. The complaint also included an
                                                            1
Illinois state survival action and wrongful death claim.
Having determined that Officer Edinburg’s use of deadly
force was objectively reasonable, the district court granted
the defendants’ motion for summary judgment. For the
reasons set forth in this opinion, we affirm the judgment of
the district court.


                                  I
                        BACKGROUND
A. Facts
  Rodney Edinburg was a police officer employed by the
Village of Glenwood. At 11:10 p.m. on May 17, 1999, Officer
Edinburg was off-duty and driving his personal car, a red
convertible Ford Mustang. He parked the vehicle, with the
top down, in a Marathon gas station on the South Side of
Chicago, left the keys in the ignition, exited the car in search
of something to eat, and approached J.J.’s hot dog stand
adjacent to the gas station. While at the hot dog stand,
Officer Edinburg learned that an individual had entered his
car and was trying to steal it. The perpetrator was Phillip
Scott. Officer Edinburg ran back to the car and stopped


1
  The district court granted the defendants’ motion for summary
judgment, which sought summary judgment on both the § 1983
and pendent state law claims. See R.57 at 14. In this court, the
plaintiffs have not argued either in their initial or reply brief that
the grant of summary judgment on the state claims should be
reversed. Consequently, we address the only issue asserted on
appeal: whether summary judgment on the § 1983 claim was
appropriate.
No. 02-4085                                                  3

between three to five feet from the rear bumper. Officer
Edinburg testified that he could not see Mr. Scott’s right
hand, which was either searching for something or perhaps
turning the ignition.
   Officer Edinburg yelled “stop, stop,” “hey,” and “that’s
my car.” R.63, Ex.3 at 22. The car’s reverse lights then came
on, and it backed up toward him, so that Officer Edinburg
was forced to run backward to avoid being hit. Mr. Scott
was looking over his shoulder at Officer Edinburg as the
vehicle backed up. As he moved out of the way, Officer
Edinburg yelled “stop, police” and drew his revolver. Id.
at 23-24. Two to four seconds later, the car stopped backing
up and began to drive forward. The exact instant that the
first shot was fired is unclear, but the parties agree that Of-
ficer Edinburg fired the shot no earlier than the instant
when the car stopped moving backward and started to
move forward. Officer Edinburg testified that, after the first
shot was fired, the tires skidded and the car sped off.
  Officer Edinburg stated that he noticed two individuals in
the direct path of the car and that people were moving,
ducking and running away as Mr. Scott drove through
the parking lot at a very high rate of speed. The plaintiffs,
however, introduced affidavits by two bystanders, stat-
ing that no one was in the car’s direct path and that no one
was forced to move out of the way. It is undisputed that
there were between twelve and fourteen patrons in the
gas station parking lot throughout the incident. While
the car was still in the parking lot, Officer Edinburg fired a
second shot. The vehicle then exited the parking lot, pro-
ceeding north on State Street. Officer Edinburg followed
on foot and fired at least six more shots. Shortly thereafter,
Mr. Scott died, and the car crashed. It is not clear which
gunshot killed Mr. Scott; but, the parties agree that the fa-
4                                                 No. 02-4085

tal shot was one of the “first few shots fired by Officer
Edinburg, while he was on the gas station property.” R.58,
Ex.C at 2; see Appellant’s Br. at 3-4.


B. District Court Proceedings
  Relying on the testimony that Mr. Scott tried to run
Officer Edinburg down with the Mustang and the uncontra-
dicted testimony that there were twelve to fourteen by-
standers in the gas station parking lot, the district court
concluded that the use of deadly force was justified under
Tennessee v. Garner, 471 U.S. 1 (1985). See R.69 at 6 & 16. The
plaintiffs argued that Mr. Scott did not try intentionally to
run into Officer Edinburg and that Mr. Scott did not pose a
danger to bystanders in the parking lot. See id. at 8. The
district court noted that the plaintiffs did not introduce
contradictory forensic evidence; rather, they attempted to
challenge Officer Edinburg’s story by arguing that his tes-
timony is internally contradictory, inconsistent with prior
statements, and contradicted by eyewitness testimony. See
id. Nevertheless, the court concluded that these challenges
to Officer Edinburg’s testimony did not create a dispute
over a material fact. See id. at 16.


                              II
                       DISCUSSION
A. Standard of Review
  We review the district court’s grant of the motion for
summary judgment de novo. See Adams v. Wal-Mart Stores,
Inc., 324 F.3d 935, 938 (7th Cir. 2003); Rauen v. United States
Tobacco Mfg. Ltd. P’ship, 319 F.3d 891, 895 (7th Cir. 2003).
Summary judgment is appropriate only “if the pleadings,
No. 02-4085                                                   5

depositions, answers to interrogatories, and admissions
on file, together with affidavits, if any, show that there is no
genuine issue as to any material fact and that the moving
party is entitled to judgment as a matter of law.” Fed. R.
Civ. P. 56(c); see Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986). In evaluating whether a genuine issue of material
fact exists, all evidence and inferences must be viewed in
the light most favorable to the nonmoving party. See
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986);
Balderston v. Fairbanks Morse Engine Div. of Coltec Indus., 328
F.3d 309, 320 (7th Cir. 2003). However, “the nonmoving
party must set forth specific facts, more than mere conclu-
sions and allegations, sufficient to raise a genuine issue for
trial; ‘the mere existence of some alleged factual dispute
between the parties will not defeat an otherwise properly
supported motion for summary judgment . . . .’ ” Balderston,
328 F.3d at 320 (quoting Anderson, 477 U.S. at 247-48 (em-
phasis in Anderson)); see Celotex, 477 U.S. at 323-24.


B. Fourth Amendment Analysis
  The plaintiffs’ § 1983 claim is based on an alleged vio-
lation of Mr. Scott’s Fourth Amendment right to be free
from unreasonable seizures. A police officer’s use of deadly
force constitutes a seizure within the meaning of the Fourth
Amendment, and therefore it must be reasonable. See
Tennessee v. Garner, 471 U.S. 1, 7 (1985); Muhammed v. City of
Chicago, 316 F.3d 680, 683 (7th Cir. 2002). In Tennessee v.
Garner, the Supreme Court outlined the principles for eval-
uating whether the use of deadly force is reasonable under
the Fourth Amendment:
    Where the officer has probable cause to believe that
    the suspect poses a threat of serious physical harm, ei-
    ther to the officer or to others, it is not constitutionally
6                                                     No. 02-4085

    unreasonable to prevent escape by using deadly force.
    Thus, if the suspect threatens the officer with a weapon
    or there is probable cause to believe that he has commit-
    ted a crime involving the infliction or threatened in-
    fliction of serious physical harm, deadly force may be
    used if necessary to prevent escape, and if, where feasi-
    ble, some warning has been given.
Garner, 471 U.S. at 11-12; see Bell v. Irwin, 321 F.3d 637, 639
(7th Cir. 2003). The fact-specific nature of whether an officer
used excessive force depends on the totality of the cir-
cumstances surrounding the encounter. See Estate of Phillips
                                                         2
v. City of Milwaukee, 123 F.3d 586, 592 (7th Cir. 1997).
  The issue of whether an intentional use of deadly force by
a police officer is permissible under the Fourth Amendment
requires an objective reasonableness inquiry. See Graham v.
Connor, 490 U.S. 386, 399 (1989). The officer’s subjective
belief or motivations are irrelevant. See id. at 397 (“[E]vil
intentions will not make a Fourth Amendment violation out
of an objectively reasonable use of force; nor will . . . good
intentions make an objectively unreasonable use of force
constitutional.”). The “particular use of force must be
judged from the perspective of a reasonable officer on the
scene, rather than with the 20/20 vision of hindsight.” Id. at
396; see Bell, 321 F.3d at 639; Estate of Phillips, 123 F.3d at 592.
“[T]he question is whether the officers’ actions are ‘objec-
tively reasonable’ in light of the facts and circumstances
confronting them, without regard to their underlying intent
or motivation.” Graham, 490 U.S. at 397; see Estate of Phillips,


2
  We have held that, if the suspect threatens the officer with a
weapon, the risk of serious physical harm to the officer or others
has been established. See Bell v. Irwin, 321 F.3d 637, 639 (7th Cir.
2003).
No. 02-4085                                                      7

123 F.3d at 592. Moreover, the reasonableness calculation
“must embody allowance for the fact that police officers are
often forced to make split-second judgments— in circum-
stances that are tense, uncertain, and rapidly evolv-
ing—about the amount of force that is necessary in
a particular situation.” Graham, 490 U.S. at 396-97. Conse-
quently, “ ‘when an officer believes that a suspect’s actions
[place] him, his partner, or those in the immediate vicinity
in imminent danger of death or serious bodily injury, the
officer can reasonably exercise the use of deadly force.’ ”
Muhammed, 316 F.3d at 683 (quoting Sherrod v. Berry, 856
F.2d 802, 805 (7th Cir. 1988) (en banc) and omitting empha-
sis).
  Officer Edinburg presents two rationales to justify his use
                3
of deadly force. First, he contends that Mr. Scott committed
a forcible felony by trying to run over him with the Mus-
tang, a deadly weapon, which made it reasonable for him to
protect himself by using deadly force. Second, Officer
Edinburg argues that it was objectively reasonable to use
deadly force to protect the other patrons in the gas station
parking lot. Assuming that either of these two propositions
is true, then the use of deadly force would have been
permissible under Tennessee v. Garner.


    1. Threat to Officer Edinburg
 Officer Edinburg contends that Mr. Scott threatened him
with a deadly weapon by trying to back over him with the


3
   The defendants argue in the alternative that Officer Edinburg
is entitled to qualified immunity and that we may affirm on this
ground although it was not relied on by the district court. Nev-
ertheless, in this case, we need not consider the second prong of
the Saucier v. Katz, 533 U.S. 194 (2001), qualified immunity analy-
sis because we find no constitutional violation.
8                                                    No. 02-4085

Mustang. He submits that this action justified his use of
deadly force to protect himself. The plaintiffs argue, how-
ever, that there is a genuine issue of material fact concerning
this matter that precludes summary judgment. We agree.
   It is clear that, when an individual threatens a police of-
ficer with a deadly weapon, the officer is permitted to use
deadly force in self-defense if the use is consistent with the
principles set forth in Tennessee v. Garner. See Garner, 471
U.S. at 11-12; Muhammed, 316 F.3d at 683. Moreover, an
automobile may be used as a deadly weapon. See Smith v.
Freland, 954 F.2d 343, 347 (6th Cir. 1992). However, in Ellis
v. Wynalda, 999 F.2d 243 (7th Cir. 1993), we noted that, even
“[w]hen an officer faces a situation in which he could justi-
fiably shoot, he does not retain the right to shoot at any time
thereafter with impunity.” Id. at 247. In Ellis, we reversed a
grant of summary judgment in a police officer’s favor when
he shot an unarmed burglar in the back after the suspect
threw a bag at the officer and fled. We concluded that the
threat to the officer had ceased once the suspect had thrown
the bag and fled and that the legality of the use of deadly
force ended with the expiration of the threat. See id. Thus,
the timing of Officer Edinburg’s first shot is critical. It is
undisputed that every shot after the first one was fired
while the car was moving away from Officer Edinburg, see
                                                               4
R.65, Ex.C at 43, but the timing of the first shot is unclear.


4
   We note that Officer Edinburg fired approximately six addi-
tional shots after Mr. Scott had exited the gas station parking lot
and was driving north on State Street. See R.65, Ex.C at 41.
Nevertheless, the propriety of these shots is not in issue because
the parties do not dispute that the gunshot that killed Mr. Scott
was one of the “first few shots fired by Officer Edinburg, while
                                                     (continued...)
No. 02-4085                                                     9

Officer Edinburg’s own deposition testimony is the only
evidence in the record directly addressing the instant that
the first shot was fired.
  In their response to the defendants’ Local Rule 56.1 State-
ment of Uncontested Facts, the plaintiffs agreed with the
defendants that “at the point where the vehicle stopped
moving towards Defendant Edinburg and began moving
away from Edinburg, he fired his weapon at Scott.” R.63
at ¶ 16; R.58 at ¶ 16. However, in his deposition testimony,
Officer Edinburg initially stated that the car was in the
process of backing up and stopping when he fired the first
shot. See R.63, Ex.3 at 26 (“The brake lights came on after I
backed up, yelled stop police at which time I fired a shot.”).
On the next page, Officer Edinburg was asked if the car had
stopped when he fired the first shot, and he responded
“no.” See R.63, Ex.3 at 27. Four pages later, the following
exchange occurred: “Q. At the time you fired the first shot,
was the vehicle backing up, standing still or moving away
from you? A. Moving away from me.” R.65, Ex.C at 31. The
discrepancy in Officer Edinburg’s testimony is significant.
  If the fatal shot was fired while Mr. Scott was driving
away, then the argument that Officer Edinburg was com-
pelled to fire in order to protect himself would be signifi-
cantly weakened. Accordingly, there is a genuine issue of
material fact as to the timing of the first shot, which pre-
cludes a grant of summary judgment based on Garner’s
justification for self-defense.



4
  (...continued)
he was on the gas station property.” R.58, Ex.C at 2; see Appel-
lant’s Br. at 3-4 (agreeing that “it is believed that the first or
second shot . . . was ultimately responsible for [Mr. Scott’s]
death . . .”).
10                                                   No. 02-4085

    2. Threat to Bystanders
   Officer Edinburg also maintains that his use of deadly
force did not violate the Fourth Amendment because, as Mr.
Scott drove through the parking lot of the Marathon gas
station, there were between twelve to fourteen patrons in
the vicinity of the vehicle’s path whose safety Officer
Edinburg believed was at risk; these people were “forced to
run and duck out of the path of the vehicle.” R.58 at ¶¶ 7-18.
Although we have determined that a genuine issue of
material fact exists as to the timing of Officer Edinburg’s
firing of the first shot, Mr. Scott’s attempt to run over Officer
Edinburg is relevant in considering the reasonableness of
Officer Edinburg’s perception that the bystanders were in
danger. In Ellis, we explained “[i]f Ellis had threatened the
officer with a weapon and then run off with the weapon, a
reasonable officer . . . could believe that Ellis created a
danger to the community.” Ellis, 999 F.2d at 247. Officer
Edinburg knew that Mr. Scott already had committed a
forcible felony and had attempted to run him down in order
to escape or at least had acted recklessly with respect to that
             5
possibility. Moreover, Officer Edinburg knew that Mr. Scott
was escaping at a high rate of speed through a parking lot
with twelve to fourteen bystanders and demonstrating little
concern for anyone’s safety. These facts support Officer
Edinburg’s argument that the use of deadly force was
permissible to protect third parties in danger. See Sherrod v.
Berry, 856 F.2d 802, 805 (7th Cir. 1988) (en banc) (“ ‘[W]hen


5
  Under Illinois law, Mr. Scott’s action of trying to steal Officer
Edinburg’s Mustang constitutes the forcible felony of burglary.
See 720 ILCS 5/19-1; People v. Buckner, 561 N.E.2d 335, 342 (Ill.
App. Ct. 1990). Additionally, Mr. Scott committed a second forci-
ble felony by attempting to run over Officer Edinburg with the
car. See 720 ILCS 5/2-8.
No. 02-4085                                                        11

an officer believes that a suspect’s actions [place] him, his partner,
or those in the immediate vicinity in imminent danger of death or
serious bodily injury, the officer can reasonably exercise the use of
deadly force.’ ” (emphasis in original)); see also Muhammed,
316 F.3d at 683 (quoting Sherrod); Ford v. Childers, 855 F.2d
1271, 1275 (7th Cir. 1988) (en banc) (finding no Fourth
Amendment violation when officer fired at a suspect
“because he reasonably believed that the suspect had
committed a felony involving the threat of deadly force, was
armed with a deadly weapon, and was likely to pose a
danger of serious harm to others if not immediately appre-
hended”); Freland, 954 F.2d at 347 (affirming summary
judgment even though officer was not in immediate per-
sonal danger when he fired his weapon because he could
reasonably believe that the suspect posed a serious and
immediate danger to the public and fellow officers).
  The plaintiffs contend that the district court’s grant of
summary judgment was inappropriate because there exists
a genuine issue of material fact regarding whether there was
a threat to any bystanders. They rely on the identically
worded affidavits of eyewitnesses Moses Dean, Jr. and
Gregory Woolridge for the proposition that no one was ac-
tually in the direct path of Mr. Scott as he drove through the
parking lot and that no bystander was forced to flee the car.
The affidavits state: “While the vehicle proceeded through
the Marathon gas station parking lot, at no time were there
any people in the direct path of the vehicle’s travel.” R.63,
Ex.5 at ¶ 7; R.63, Ex.6 at ¶ 7. They also state, “While the
vehicle proceeded through the Marathon gas station
parking lot, no people ran or were forced to flee from the
vehicle’s path to avoid being struck by the car.” R.63, Ex.5
at ¶ 9; R.63, Ex.6 at ¶ 9. Finally, the plaintiffs invite us to
consider statements in the affidavits from Dean and
Woolridge that assert, “While the vehicle proceeded
12                                                     No. 02-4085

through the Marathon gas station parking lot, at no time
were there any people who were in danger of being struck
                                                      6
by the vehicle.” R.63, Ex.5 at ¶ 8; R.63, Ex.6 at ¶ 8.
  The affidavits clearly create a disputed fact as to whether
people were in the direct path of the car and whether they
were forced to run and duck out of its way. Nevertheless,
this conflict does not preclude summary judgment because
the threatened individuals need not have been placed in the
direct path of the threat. Deadly force may be exercised if


6
  Officer Edinburg contends that the statements in paragraph 8
are not admissible and therefore do not preclude summary judg-
ment. In Reese v. Anderson, 926 F.2d 494, 499 (5th Cir. 1991), the
Fifth Circuit rejected similar statements in an affidavit in support
of a motion opposing summary judgment. The affidavit consid-
ered the shooting of a suspect who was surrounded by police. It
stated, “ ‘Mr. Crawford did not pose a threat to Officer Ander-
son’s life or to any of the other officers surrounding the car.’ ” Id.
The court reasoned:
     The second sentence quoted is not factual at all. It is simply
     an opinion—indeed, an opinion on the ultimate issue in this
     case. As such, it is a textbook example of conclusoriness.
     What is needed in an affidavit of this sort are facts, reasons,
     observations, and explanations—in a word, evidence—not
     sweeping conclusions. Instead [the plaintiff] has given us
     what amounts to merely a general denial. Such may suffice
     in the courts of Carroll’s Wonderland, but our rules are more
     exacting.
See id. (emphasis in original) (citations omitted). Paragraph 8 of
Dean’s and Woolridge’s affidavits presents a similar conclusion
on an ultimate issue that is not well supported by facts in the affi-
davit, such as the positions of other bystanders, their own posi-
tions, or the speed and path of the vehicle. Therefore, this portion
of the affidavits cannot be used to create an issue of material fact.
No. 02-4085                                                       13

the suspect’s actions place the officer, “his partner, or those
in the immediate vicinity in imminent danger of death or
serious bodily injury.” Muhammed, 316 F.3d at 683 (citing
Sherrod, 856 F.2d at 805) (emphasis added). Moreover, as we
have noted, at the time Officer Edinburg fired the fatal
shots, there were between twelve and fourteen patrons in
the gas station parking lot, Mr. Scott had committed a
forcible felony by stealing Officer Edinburg’s car, and Mr.
Scott had placed Officer Edinburg in danger. The affidavits
do not dispute these facts; therefore, they do not reject the
basis for our conclusion that it was objectively reasonable
for Officer Edinburg to perceive that the bystanders in the
Marathon gas station parking lot were at risk of injury from
Mr. Scott.
  Additionally, the plaintiffs argue that the report of their
expert, James Marsh, creates a genuine issue of material fact.
The report concludes that Officer Edinburg’s actions were
“based on faulty perception, poor judgment, were untimely,
were without verbal warning, were excessive, and were
unjustified.” R.63, Ex.7 at 11. However, Marsh’s report was
introduced into the record without any supporting affidavit
verifying its authenticity and is therefore inadmissible and
cannot be considered for purposes of summary judgment.
See Haywood v. Lucent Techs., Inc., 323 F.3d 524, 533 (7th Cir.
2003) (stating that evidence relied upon to defeat a motion
for summary judgment must be evidence of a type admissi-
                                                            7
ble at trial); Fed. R. Civ. P. 56(e); Fed. R. Evid. 901(a).


7
  See Smith v. City of Chicago, 242 F.3d 737, 741 (7th Cir. 2001) (“In
granting summary judgment, a ‘court may consider any material
that would be admissible or usable at trial,’ including properly
authenticated and admissible documents or exhibits.” (citations
                                                       (continued...)
14                                                   No. 02-4085

  Moreover, even if the report were admissible, it would not
create a genuine issue of material fact. The report’s analysis
of Officer Edinburg’s use of deadly force concludes that he
should have used the least amount of force possible under
the circumstances if there were lesser alternatives available
to secure the same result. See R.63, Ex.7 at 8. We have
rejected that position and stated, “[w]e do not believe that
the Fourth Amendment requires the use of the least or even
a less deadly alternative so long as the use of deadly force
is reasonable under Garner v. Tennessee and Graham v.
Connor . . . .” Plakas v. Drinski, 19 F.3d 1143, 1149 (7th Cir.
1994); see also Pena v. Leombruni, 200 F.3d 1031, 1033 (7th Cir.
1999) (commenting that, although the application of mea-
sures to render a person harmless without killing or wound-
ing him may be desirable, in a case in which the individual
presented a serious threat of bodily harm, failure to adopt
lesser measures would be no more than negligence, which
is not actionable under § 1983); Forrett v. Richardson, 112
F.3d 416, 420 (9th Cir. 1997), overruled on other grounds by
Chroma Lighting v. GTE Prods. Corp., 127 F.3d 1136 (9th Cir.
1997) (citing Plakas for the proposition that the Fourth
Amendment does not require exhaustion of every alterna-


7
  (...continued)
and quotations omitted)); Woods v. City of Chicago, 234 F.3d 979,
988 (7th Cir. 2000) (noting that court may consider “properly au-
thenticated and admissible documents or exhibits” in evaluating
a motion for summary judgment); 10A Charles Alan Wright et al.,
Federal Practice & Procedure § 2722, at 379-80 & 382-84 (1998)
(“Rule 56(e) requires that sworn or certified copies of all papers
referred to in an affidavit must be attached to or served with that
affidavit. . . . To be admissible, documents must be authenticated
by and attached to an affidavit that meets the requirements of
Rule 56(e) and the affiant must be a person through whom the
exhibits could be admitted into evidence.”).
No. 02-4085                                                15

tive before using justifiable deadly force); 3 Wayne R.
LaFave, Search & Seizure § 5.1, n.161.2 (2003) (citing Plakas
for the proposition that the “Fourth Amendment does not
require police to exhaust every alternative before using
deadly force”).
   Finally, Mr. Scott argues that the testimony of William
Cranston, one of Officer Edinburg’s instructors, precludes
summary judgment. Cranston testified that shooting into a
moving vehicle and the use of deadly force against a non-
dangerous fleeing felon is a violation of police procedures.
See R.65 at ¶¶ 4-6. However, 42 U.S.C. § 1983 protects
plaintiffs from constitutional violations, not violations of
state laws or, in this case, departmental regulations and
police practices. See Pasiewicz v. Lake County Forest Preserve
Dist., 270 F.3d 520, 526 (7th Cir. 2001); Soller v. Moore, 84
F.3d 964, 969 (7th Cir. 1996) (rejecting evidence of police
department policies as irrelevant in the Fourth Amendment
reasonableness analysis); Ford, 855 F.2d at 1272-73 (uphold-
ing a district court’s denial of a new trial after granting a
directed verdict for defendant police officer even though
plaintiffs introduced evidence of violations of police prac-
tices and police manual policies); Freland, 954 F.2d at 348
(adopting the approach of Ford v. Childers, limiting inquiry
to whether the defendant violated Garner, not local police
rules and practices).
   The only issue before us is whether Officer Edinburg’s use
of force to effect an arrest was a reasonable seizure consis-
tent with the Fourth Amendment. We emphasize that we
are not called upon to determine whether Officer Edinburg’s
conduct was either good police practice or a violation of
Illinois law. See Bell, 321 F.3d at 641 (“To say that police
officers have acted within the bounds that the Constitution
sets is not necessarily to say that they have acted wisely.”).
Our inquiry is simply whether the record contains sufficient
evidence on summary judgment to determine whether
16                                              No. 02-4085

Officer Edinburg’s conduct was reasonable under the
Fourth Amendment. We conclude that it does.


                      Conclusion
 The judgment of the district court is affirmed.
                                                   AFFIRMED
A true Copy:
       Teste:

                         _____________________________
                          Clerk of the United States Court of
                            Appeals for the Seventh Circuit




                  USCA-02-C-0072—10-9-03